DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Terminal Disclaimer
The terminal disclaimer filed on 12/16/2020 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of Patent No. US 10,375,092 B2 has been reviewed and is accepted.  The terminal disclaimer has been recorded. Accordingly the double patenting rejection has been withdrawn.

Response to Amendment
This office action is in response to the amendment filed on 12/16/2020.
Claims 26-45 are pending for examination. Applicant amends claims 33, 37, and 41. The amendments have been fully considered and entered.
Amendment to the specification has been accepted and the objection to the specification has been withdrawn.
Amendments to claims 33 and 41 regarding the 35 U.S.C. § 112(b) rejection have been accepted and the 35 U.S.C. § 112(b) rejections have been withdrawn.

Allowable Subject Matter
Claims 26-45 are allowed.

An art of record Keromytis et al. (US 20100153785 A1) teaches a method for detecting an anomalous sequence of function calls, the method including compressing a sequence of function calls made by the execution of a program using a compression model; and determining the presence of an anomalous sequence of function calls in the sequence of function calls based on the extent to which the sequence of function calls is compressed (Keromytis, Abstract).
Another art of record, Paithane et al. (US 20140380474 A1) teaches determining content that is associated with time-bomb malware by monitoring the number of function calls directed from a particular call site to an API by the content under analysis, where the content is determined to be associated with time-bomb malware if the number of function calls to the particular API exceeds a threshold (Paithane, [0017]). 
The prior arts mentioned above or in the previous action  taken alone or in combination fail to reasonably teach or suggest the combination set forth in independent claim 26 and specifically do not show “identifying an operation from the received operation information that is outside of determined normal operations of the controller, wherein the determined normal operations include a baseline of frequencies of function call sequences performed by the controller” in conjunction with all the other claim limitations not specifically recited in the quotes. Thus, for at least the foregoing reason, the prior art of record neither anticipates nor render obvious the present invention as set forth in independent claim 26. Similar reasoning is applied to independent claim 34. 
The prior arts mentioned above or in the previous action  taken alone or in combination fails to reasonably teach or suggest the combination set forth in 
Claims 27-33 depend from claim 26 and are allowable by virtue of their dependencies. Claims 35-41 depend from claim 34 and are allowable by virtue of their dependencies. Claims 43-45 depend from claim 42 and are allowable by virtue of their dependencies.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Refer to PTO-892, Notice of References Cited for a listing of analogous art.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER R LAPIAN whose telephone number is (571)272-7552.  The examiner can normally be reached on M-F 9:30-6:00 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kristine Kincaid can be reached on 571-272-4063.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


ALEXANDER R. LAPIAN
Examiner
Art Unit 2437



/ALEXANDER R LAPIAN/Examiner, Art Unit 2437

/KRISTINE L KINCAID/Supervisory Patent Examiner, Art Unit 2437